Citation Nr: 1332242	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  10-28 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran served on active duty from May 1954 to March 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October
2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  Jurisdiction of the claim resides in the Waco, Texas Regional Office (RO).

This appeal has been advanced on the Board's docket.  38 USCA § 7107(a)(2)
(West 2002); 38 C F R § 20 900(c) (2013).

REMAND

The record is inadequate to adjudicate the issue of service connection.  Although an opinion was obtained in August 2013, the examiner's opinion does not provide an adequate rationale.  Thus, a supplemental opinion must be obtained.  

Accordingly, the case is remanded for the following action:

1.  Contact the Veteran and request that he submit or identify relevant evidence in support of his claim that has not already been associated with the claims file.  The RO must request the Veteran to submit or identify all VA and non-VA medical providers who have treated him for hypertension.  Obtain copies of any identified treatment records that are not already in the claims file.  If unable to secure reported records after making reasonable efforts, notify the Veteran and (a) identify the information VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain that information; (c) describe any further action to be taken by VA with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, an addendum from the August 2013 VA examiner must be obtained.  If the August 2013 VA examiner is unable to provide the addendum or is not available, an opinion from an appropriate medical professional must be obtained.  All electronic records, to include on Virtual VA, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

The examiner must provide a more explicit rationale for the determination that the seizure disorder is not causally related to service, to include the reported in-service exposure to fumes.  The examiner must address the Veteran's reported history of a seizure after in-service exposure to fumes.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the requested rationale has been provided, review the record to ensure that it is in complete compliance with the directives of this remand.  The matter must be returned to the examiner if it is deficient in any manner, and the RO must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

